UNITED STATES DISTRICT COURT                                                       5/21/2021
SOUTHERN DISTRICT OF NEW YORK

 RAMON JAQUEZ, on behalf of himself and
 all others similarly situated,
                                Plaintiff,
                                                               21-CV-01446 (ALC)
                       -against-
                                                               ORDER
 SMOKY MOUNTAIN KNIFE WORKS INC.,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         The Court is in receipt of the Parties' proposed consent order. See ECF No. 10. Paragraph

19 states that the Settlement Agreement "shall be provided to the Court in camera for inspection

and review if the Court so requires." Id. at 8. In considering whether to approve the proposed

consent order, the Court would like to review the Settlement Agreement incorporated by reference

in the proposed consent order. The Parties are granted permission to file the Settlement Agreement

under seal and should do so no later than May 26, 2021.




SO ORDERED.
                                                ____________________________________
Dated:          May 21, 2021                          ANDREW L. CARTER, JR.
                New York, New York                    United States District Judge
